CONTRAT

LA SOCIETE MINIERE DE BAKWANGA "MIBA"

ET

LA SOCIETE KBG CAPITAL SARL

RELATIF

AUX TRAVAUX DE RECHERCHE POUR LA MISE EN EVIDENCE DES GISEMENTS
AURIFERES

AOÛT 2020

CONTRAT D'OPTION Le Co
/
ENTRE :

LA SOCIETE MINIERE DE BAKWANGA, “MIBA" S.A., immatriculée au Registre
du Commerce et du Crédit Mobilier de MBUJIMAY!I sous le n° RCCM 14-B-067, ayant
son siège social, Place de la Coopération n° 4, Commune de la KANSHI, ici représentée
par Messieurs Paulin LUKUSA MUDIAYI et Jean Claude MAMPUYA NSILA,
respectivement Directeur Général ai et Directeur Financier.

Ci-après dénommée « LA SOCIETE » d’une part;

ET

LA SOCIETE KBG CAPITAL SARL immatriculée au Registre du Commerce et du
Crédit Mobilier de KINSHASA sous le n° RCCM : CD/KIN/RCCM./15-B-6016 ID. Nat:
01-118-N73812Q ayant son siège social à l'immeuble Résidence IMANI, 3% étage, 48,
Roi Baudouin Commune de la GOMBE, ici représentée par Monsieur Yves KABONGO

Directeur Général,

Ci-après dénommée « le Partenaire» d'autre part.

PREAMBULE

Attendu que la MIBA est détentrice des droits et titres miniers sur les gisements
aurifères localisés sur la concession de LUIZA au Kasaï Central :

Attendu que la MIBA ne possède pas pour le moment, d'informations suffisantes pour
définir les teneurs et les quantités d’or contenu dans ce gisement à ce niveau et
souhaite déterminer la quantité et la qualité des réserves minières s'y trouvant ainsi que
leur délimitation, en réalisant des opérations minières:

Attendu que les travaux de recherche vont porter sur les 5 Permis de Recherche « PR »
suivants : PR n°11885, PRn ,PRn° , PR n°11899, PR n° 11900 :

Attendu que le Partenaire avait exprimé l'intérêt de collaborer avec la MIBA sur les
périmètres susvisés

IL EST CONVENU ET ARRETE CE QUI SUIT:

ARTICLE 1: DEFINITIONS

Dans le présent contrat, les expressions suivantes écrites en majuscule auront la
signification donnée ci-après :

"Budget de Recherche" signifie prévision des dépenses nécessaires exprimées en
dollars américains pour les opérations requises pour mettre en évidence l'existence d'un

gisement, à le délimiter et à évaluer sa qualité et sa quantité;
"Etude de Préfaisabilité" a la signification donnée à l'article 8 alinéa 2
"Etude de Faisabilité" a la signification donnée à l'article 8 alinéa 3 ;

"Opération Minière" signifie toute activité de recherche et/ou d'exploitation des
substances minérales; dé A
4

LS

+

3

"Périmètre" signifie une superficie délimitée en surface et indéfiniment en profondeur
sur laquelle porte des droits miniers, en l'occurrence les permis de recherche tel que
défini par la loi n°007/2002 du 11 juillet 2002 portant Code Minier tel que modifié et
complété à ce jour

"Prospection" a la signification donnée dans le Code Minier:

"Recherche" signifie toute activité par laquelle le titulaire d'un droit minier, à partir
d'indices de l'existence d'un gîte minéral, et au moyen des travaux de surface ou en
profondeur, en utilisant notamment des techniques géologiques, géophysiques et
géochimiques, y compris diverses méthodes telles que la télédétection, à mettre en
évidence l'existence d'un gisement des substances minérales, à le délimiter, et à
évaluer la qualité et la quantité des réserves ainsi que les possibilités techniques et
commerciales de leur exploitation.

ARTICLE 2 : OBJET

Le présent contrat a pour objet de conférer au Partenaire le droit exclusif d'entreprendre
et de financer les travaux de prospection et de recherche les gisements aurifères
localisés sur la concession de LUIZA au Kasaï Central. Ces gisements sont couverts par
les 5 Permis de Recherche « PR » suivants : PR n°11885, PR n°11895, PR n°11897,
PR n°11899, PR n° 11900. Les coordonnées géographiques, la superficie et le nombre
de carrés miniers constituant ces permis sont précisés dans l'annexe au présent contrat.

En outre, les parties conviennent de:

- compiler des données relatives aux travaux antérieures de Prospection et
d'exploitation des gisements aurifères de LUIZA faisant l'objet du présent

Contrat ;

- effectuer des travaux de Recherche sur les gisements aurifères de LUIZA faisant
l'objet du présent Contrat pour consolider les données disponibles, notamment
circonscrire correctement le profil des gisements, déterminer la qualité et la
quantité de leurs minerais ainsi que mettre éventuellement en évidence les
réserves prouvées et certifiées;

-_ réaliser toutes les étapes légalement requises pour transformer les permis de
recherche n°11885, n°11895, n°11897, n°11899, n°11900.en permis

d'exploitation.

Dans le cas où la substance minérale découverte dans le périmètre susvisé est autre
que celle pour laquelle les permis de Recherche ont été accordés, le Partenaire
s'engage à obtenir, conformément aux dispositions de l'article 162 du Code Minier,
l'extension du Permis de Recherche à cette substance minérale.

ARTICLE 3 : DUREE DU CONTRAT

Le présent contrat d'option est conclu pour une durée correspondante à la période de
validité des droits miniers (Permis de Recherche) détenus par MIBA sur les périmètres

miniers concédés.

ARTICLE _4 : FRAIS D'OPTION

f.

+

4

Le présent contrat est consenti moyennant le versement par le Partenaire des frais
d'option fixés de commun accord à l'équivalent de 50.000 USD (cinquante milles dollars
américains), payable à la signature du présent Contrat.

Les deux parties conviennent de revoir le taux des frais d'option, en cas d'augmentation
du nombre des Permis de Recherche du périmètre minier, de découverte ou de
certification des réserves d'un (ou des) gisements économiquement exploitable(s)

ARTICLE 5 : GARANTIES ET ENGAGEMENTS DE LA MIBA

5.1. la MIBA garantit qu'elle est titulaire des Permis de Recherche faisant l'objet du
présent Contrat.

5.2. la MIBA a la capacité et le pouvoir de conclure et exécuter le présent contrat et
qu'elle fera en sorte que le Partenaire obtienne les autorisations nécessaires à ces
activités, pendant toute la période de validité du présent contrat;

5.3. la MIBA garantit que les Périmètres ne sont soumis à aucune charge, obligation ou
sûreté quelconque en faveur des tiers et ne font l'objet d'aucune procédure,
revendication ou procès qui pourrait mettre en question les droits du Partenaire sur ledit
périmètre à la signature du présent contrat.

5.4. la MIBA s'engage à accorder au Partenaire pendant la durée du présent contrat, le
droit exclusif de réaliser des travaux de Recherche sur les gisements susvisés

5.5. la MIBA s'engage à signer avec le Partenaire le contrat d'amodiation ou un contrat
de partenariat classique ( joint-venture) dès la transformation des permis de recherche

en permis d'exploitation.
ARTICLE 6 : ENGAGEMENT DU PARTENAIRE

6.1. Le Partenaire s'engage à financer l'exécution des travaux de Recherche et
d'évaluation des réserves sur les périmètres susvisés et les travaux nécessaires pour la
transformation des titres en Permis d'Exploitation selon les normes du Code Minier dès
l'entrée en vigueur du présent contrat suivant un budget présenté à la MIBA et accepté

par elle.

6.2. Le Partenaire s'engage à entreprendre les démarches administratives requises pour
l'enregistrement au Cadastre Minier de ses droits découlant du présent Contrat,
conformément aux dispositions du Code Minier et du Règlement minier.

6.3. Le Partenaire s'engage à présenter un programme de ces travaux . Ce programme
qui fera partie du présent contrat y sera annexé

6.4. Le Partenaire s'engage à exécuter ou à sous-traiter par un tiers le programme de
Recherche retenu et ce, sous sa seule responsabilité.

6.5. Le Partenaire s'engage à présenter à la MIBA des rapports périodiques réguliers
sur l'exécution du programme des travaux de Recherche;

6.6. Le Partenaire s'engage à maintenir la validité des Permis de Recherche couvrants
les périmètres concernés et à payer les impôts, taxes et autres droits dus en ce compris
les arriérés des droits superficiaires des périmètres miniers faisant l’objet du présent
contrat. Le Partenaire s'engage également à obtenir l'approbation de son PAR (Plan

f

É
Li

5

d'atténuation et réhabilitation des sites concernés) conformément aux dispositions du
Code Minier, avant d'initier les travaux sur terrain.

6.7. Le Partenaire s'engage à associer, à sa charge et suivant les termes et conditions
qu'elle communiquera, le personnel MIBA nécessaire et compétent pour la réalisation

du présent contrat;

6.8. Le Partenaire s'engage à se conformer aux prescriptions des articles 193 à 195 du
Code Minier et à conduire ses activités en conformité avec les lois et règlements en
vigueur en République Démocratique du Congo...

6.9 Le Partenaire s'engage à payer à la MIBA la somme de 50.000 USD non
remboursable à la signature du présent Contrat

ARTICLE 7 : RESPONSABILITES DES PARTIES

7.1. Le Partenaire reconnaît à la MIBA le droit de poursuivre, par elle-même ou par des
partenaires de son choix, tous travaux de prospection, de recherche ou d'exploitation à
l'extérieur du périmètre concerné pour les substances minérales autres que celles

faisant l'objet du présent Contrat.

7.2. Les parties s'accordent un droit de passage réciproquement et sans restrictions sur
le périmètre qui leur est réservé, en cas de nécessité pour la réalisation de leurs travaux

et obligations respectifs.

7.3. Les parties s'engagent à effectuer toutes les formalités et à signer tous actes et
documents nécessaires à la réalisation des obligations découlant du présent contrat.

7.4.. Les parties conviennent de se rencontrer trimestriellement pour une évaluation des
travaux, activités et opérations minières réalisées par le Partenaire dans le cadre du

présent contrat.
ARTICLE 8 : DESCRIPTION DU PROJET
Le Projet est constitué des phases suivantes:

8.1. Phase 1 : Recherche
Les minerais visés par la Recherche sont principalement les gisements aurifères faisant
l'objet du présent Contrat.

La réalisation en commun des activités de compilation des données relatives aux
travaux de Prospection déjà effectués par la MIBA dans le Périmètre couvrant les

gisements susvisés.

La réalisation des travaux de Recherche sur lesdits gisements pour consolider les
données disponibles.

8.2. Phase 2 : Etude de Préfaisabilité

L'étude de Préfaisabilité sera conduite pendant la période de prospection. Elle pourra
être produite dans les six mois à compter de la date où un gisement sera considéré
comme "gisement sélectionné" el identifié par les Parties comme exploitable.

6

Pour chaque gisement sélectionné, l'étude de préfaisabilité fixera la taille de
l'exploitation minière et en déterminera ses orientations en vue de l'exploitation. Elle
devra évaluer le potentiel global de minéralisation en métaux valorisables et définir le
meilleur schéma de développement de l'exploitation. Ce document établira également
une évaluation grossière de la rentabilité de l'exploitation. Pour ce faire, l'étude devra
déjà préciser toutes les opérations minières, métallurgiques et autres en vue de
l'exploitation rationnelle de tout gisement sélectionné, ainsi qu'une estimation des
besoins en financement et en coûts opératoires du projet.

8.3. Phase 3 : Etude de Faisabilité

Le Partenaire complétera la Recherche par une Etude de Faisabilité sur le gisement et
prendra en charge l'ensemble des coûts .de cette Etude. Elle pourra être produite dans
les six mois suivant la production de l'étude de préfaisabilité.

8.4. Phase 4 : Collaboration et droit d'option

Dans le cas où l'Etude de Faisabilité prouvera la rentabilité de l'exploitation, les
gisements seront mis en exploitation mécanisée, après définition par les Parties de la
forme de collaboration.

Il pourra s'agir soit d'un partenariat avec droit de cession à la Nouvelle Société (Joint-
Venture) soit d'un Contrat amodiation après la transformation des permis de recherche
en permis d'exploitation.

Les Parties conviennent de conclure préalablement un Contrat définissant les conditions
et modalités de leur collaboration.

ARTICLE 9 : ETUDE DE FAISABILITE

Elle signifie les études effectuées et financées par le Partenaire qui feront l'objet d'un
rapport écrit détaillé, évaluant le potentiel commercial des gîtes minéralisés, leur
exploitation, la production commerciale de la manière normalement requise par les
Institutions internationales. Ce rapport doit couvrir tous les cas de figure ( c'est-à-dire
des formes de collaboration) et contiendra, par conséquent, au moins les informations

suivantes:
(i) une description du gisement qui sera mise en production,

(i) l'estimation des réserves de minerais pouvant être récupérées et l'estimation de la
composition et du contenu de celles-ci,

(ii) la procédure proposée pour le développement, les Opérations ct le transport,

(iv) les résultats des tests de traitement des minerais et des études de rentabilité de leur
exploitation,

(v) la qualité des produits finis et produits intermédiaires à détailler et les descriptions du
marché de tous les produits soit intermédiaires, sous-produits ou finis,

(vi) la nature, l'importance et la description des Installations dont l'acquisition est
proposée, FË I

%
=

(vi) les frais totaux, y compris un budget des Dépenses en Capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les .structures,
machines et équipements nécessaires pour les Installations proposées, y compris un
calendrier de ces Dépenses,

(viii) toutes les études nécessaires d'impact des opérations sur l'environnement et leurs
coûts,

(ix) l'époque à laquelle il est proposé que le gisement soit mis en production
commerciale,

(x) toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisement de taille et de qualité suffisantes pour justifier le
développement d'une mine, en tenant compte de tous les aspects pertinents des points
de vue commercial, fiscal, économique ou autres, y compris ce qui concerne les frais de
financement et de rapatriement du capital et des bénéfices;

(xi) les besoins en fonds de roulement pour les premiers mois d'exploitation des
gisements jusqu'à l'encaissement des premières recettes de commercialisation;

(xi) des chapitres concernant la géologie et les examens géologiques, la géotechnique,
l'hydrogéologie, l'évaluation des capacités en eau potable et en eau industrielle, les
schémas de traitement métallurgique et les descriptions des Installations,
l'approvisionnement et la distribution d'électricité, la localisation de l'infrastructure du
Projet, la main-d'œuvre et le personnel, l'impact sur l'environnement social
(développement d'écoles, routes, hôpitaux, centres de loisirs et culturels, activités
agricoles, etc.), les voies d'importation et d'exportation et les procédures de

commercialisation;

(xiil) l'évolution du cash-flow, le taux d'endettement, la période de remboursement du
financement et une prévision de la durée de vie économique du projet,

(xiv) les sources de financement sur le marché international,
@v) la période de financement initial et le début de l'autofinancement.

ARTICLE 10 : PROGRAMME DE RECHERCHE

10.1. Compilation des données

Le Partenaire avec l'aide de la MIBA, fera une analyse et une compilation systématique
des données relatives aux travaux préalablement effectués, incluant les indices,

réserves et teneurs.

Le Partenaire s'engage à apporter les équipements et les consommables nécessaires
pour réaliser cette compilation de données.

10.2. Travaux sur terrain et calcul de valeur approchée des gisements

Tous les indices des gisements déjà connus, seront visités, évalués et échantillonnés
par des équipes géologiques des deux Parties pour mettre à jour les données. Ce travail

servira de base pour définir le programme des Recherches complémentaires à +

entreprendre,
pe

8

Les travaux de Recherche et de détermination de la valeur des gisements seront
exécutés par le Partenaire conformément aux articles 6.1 et 6.3.
10.3. Personnel et équipements

Le Partenaire fournira des équipements requis et du personnel nécessaire pour réaliser
les travaux de Recherche, au besoin le Partenaire pourra recourir aux services d'un
tiers, Le sous-traitant travaillera sous la supervision et la responsabilité du Partenaire et
sera rémunérée par celui-ci.

La MIBA assistera le Partenaire pour faciliter l'entrée de son personnel et des
équipements requis pour les travaux de Recherche.

La MIBA se réserve le droit de contrôler les travaux réalisés par le Paretnaire.

10.4. Méthodes Géophysique et Géochimique

En cas de nécessité et si leur efficacité est prouvée des méthodes géophysiques et
géochimiques seront utilisées.

10.5. Forage et sondage
Le forage en vue de sondage sera exécuté pour évaluer la minéralisation trouvée.

ARTICLE 11 : BUDGET ET FINANCEMENT DE LA RECHERCHE

Le Partenaire présentera un Budget en même temps que le programme de recherche
détaillé dans le mois qui suit la signature du Contrat. Ce Budget fera partie intégrante

des engagements de dépense du présent Contrat par le Partenaire.

ARTICLE 12 : CESSION

Aucune des Parties n'aura le droit de céder le présent contrat à un tiers sans
l'autorisation écrite préalable de l'autre partie.

ARTICLE 13 : CONFIDENTIALITE

Chaque Partie devra traiter le sujet de ce contrat comme un fait de la plus haute
confidentialité et s'engage à garder confidentielle toutes les données et informations de
toute nature, obtenues ou échangées dans le cadre du présent contrat.

Elle ne le divulguera pas à une tierce partie sans le consentement écrit préalable de
l'autre Partie sauf si la loi ou la réglementation appropriée ou l'autorité gouvernementale
le requiert.

Ces restrictions ne s'appliquent pas à la divulgation de renseignements confidentiels
aux sociétés membres du même groupe que les Parties ou aux établissements de
financement privés ou publics où aux entrepreneurs ou aux sous-traitants, aux
employés ou aux experts-conseils des Parties.

La Partie qui livre une information confidentielle informera toute personne à qui

l'information serait fournie de la nature confidentielle de l'information et obtiendra qu'elle

s'engage, mutatis mutandis, à respecter les termes de cette Convention avant toute
a _gommunication. by. 6
À
SE te ef
VERS

9

La convention de confidentialité signée, par les Parties concomitamment avec le présent
contrat demeure d'application.

ARTICLE 14 : FORCE MAJEURE

Tous les actes de force majeure seront appréciés conformément au droit commun.

Constitue un cas de force majeure, tout acte, situation de droit ou de fait, phénomène ou
circonstance à caractère imprévisible, irrésistible et insurmontable échappant au

contrôle de la Partie qui l'invoque.

La Partie qui invoque un cas de force majeur doit le notifier à l'autre Partie dans les 15
jours de sa connaissance en fournissant un mémoire détaillé précisant le fait qui le
constitue.

La force majeure suspend l'exécution du contrat.

Lorsque le cas de force majeure, tel que reconnu par les deux Parties, persiste au-delà
de 30 jours (1 mois) ou constitue un obstacle définitif à l'exécution du présent contrat,
chacune des Parties pourra résilier ce dernier et ce sans préavis ni indemnité.

ARTICLE 15: AVENANT

Le présent contrat ne pourra être modifié que par voie d'avenant écrit et signé par les
Parties contractantes.

ARTICLE 16 : RESILIATION

Chaque Partie peut mettre fin au présent contrat dans le cas où l'une des Parties ne
respecterait pas les termes de ce contrat et ne réussirait pas à y remédier dans les 30
jours de la réception d'une mise en demeure de la Partie requérante lui notifiée et ce

sans préjudice à ses autres droits.

Au cas où le Partenaire ne communiquera pas le Budget et Programme de Recherche
suivant les dispositions de l'article 11 ci-dessus et /ou ne réalisera le programme dans
les délais convenus dans le présent contrat, MIBA se réserve le droit de résilier le
présent contrat sans préavis et ce, sans préjudice à ses droits, après une mise en
demeure de 15 jours restée infructueuse.

ARTICLE 17 : REGLEMENT DES DIFFÉRENDS ET DROIT APPLICABLE

Tout différend découlant de l'exécution ou de l'interprétation du présent contrat sera de
préférence réglé à l'amiable. A défaut d'un règlement à l'amiable, le différend sera
tranché selon le droit congolais par les cours et tribunaux compétents basés à

Mbujimayi.
ARTICLE 18 : MODIFICATION
adressées soit par courrier

Toutes notifications et correspondances seront
recommandé, soit par courrier délivré par porteur.

En tout état de cause, une copie du courrier original sera adressée par télécopie; 9
k

F

=}
4
10

Les Parties entendent reconnaître comme lieu de destination de notification ou de
correspondance.

Pour MIBA : Place de la Coopération n° 4, Commune de la KANSHI à Mbujimayi.

Pour le Partenaire : Immeuble Résidence IMANI, 3°7° étage, 48, Roi Baudouin
Commune de la GOMBE à Kinshasa.

Toute Partie aura la faculté de changer son adresse de domiciliation moyennant
notification écrite à l'autre Partie avec accusé de réception.

ARTICLE 19 : ENTRÉE EN VIGEUR

Sous réserve de son enregistrement par le Cadastre Minier conformément aux
dispositions légales et réglementaires en vigueur en la matière ainsi que de son
approbation par les organes compétents conformément aux statuts respectifs de deux
parties, le présent contrat entre en vigueur à la date de sa signature par les deux
parties. Toutefois, les parties conviennent que le démarrage des travaux sur site se fera
après maitrise des paramètres conjoncturels, après concertation.

Article 20 : DISPOSITIONS DIVERSES

Après transformation des permis de recherche en permis d'exploitation-, les parties
arrêtent , dans le cadre du Contrat à convenir , que le Partenaire effectuera un paiement
représentant 1% de la valeur desdits gisements en faveur de la MIBA au titre des pas de
porte.

Ainsi fait et signé Kinshasa le a ALOÈ| Er 2020, en trois exemplaires
originaux, chaque Partie reconnaissant en avoir reçu le sien et le troisième étant réservé
au Cadastre Minier.

le Partenäire

Yves KABONG;
Directeur Généfal

CLS
prepa in LA
Directeur Général ai
00.£27 OL.2ZZ 00.2z

234 20 nano 7

ivs0y

BONIAOUG 3Q LIMIT van

ONISET
0€ 2 À
re
400 .£ —] .00
: € 9 «0€ .9
Sanavinse
VIN VAT
00.22 OSZZ 00.27 00.27
VZIN1 30 ECO T EN NQ SIHDHIHDIY 3Q SIWYId

7
